Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

          This ASSET PURCHASE AGREEMENT, dated as of September 1, 2008 (the
“Agreement”), among Universal Power Group, Inc., a Texas corporation, having its
principal place of business at 1720 Hayden Road, Carrollton, Texas 75006 (“UPG”
or the “Buyer”), as purchaser, and Shanah, Inc. (“Shanah”) and Long Knight, Inc.
(formerly known as Silver Spur, Inc.), each a Texas corporation having its
principal place of business at 6112 W. Pioneer Parkway, Arlington, Texas 76013
(the “Sellers”), as sellers, and James R. Nachlinger, also known as Dick
Nachlinger, an individual residing at 2900 Mistletoe Ct., Arlington, Texas 76013
(“Nach-linger”).

W I T N E S S E T H:

          WHEREAS, Sellers are engaged in the business of manufacturing,
fabricating and selling hunting and hunting-related products under the names
“Monarch,” “Monarch Hunting Products” and derivatives thereof (the “Business”);
and

          WHEREAS, Nachlinger owns one hundred percent (100%) of the issued and
outstanding shares of the capital stock of each of the Sellers; and

          WHEREAS, UPG wishes to acquire all of the Purchased Assets (as more
particularly described below) on the terms and conditions set forth herein; and

          WHEREAS, the Sellers wish to sell the Purchased Assets to UPG on the
terms and conditions set forth herein.

          NOW, THEREFORE, in consideration of the mutual representations,
warranties and covenants set forth herein and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereby agree as follows:

--------------------------------------------------------------------------------



          1.         Purchase and Sale of Assets.

          1.01     Purchase of Assets and Assumption of Liabilities. On the
terms and subject to the conditions set forth herein, at the Closing (as defined
in Section 4.01), effective as of the Closing Date (as defined in Section 4.01),
the Buyer shall (a) purchase from the Sellers, and the Sellers shall sell,
assign, transfer, convey and deliver to the Buyer, all of the Sellers’
respective rights, title and interests in and to all of the assets and
properties used in connection with the Business, as the same shall exist on the
Closing Date, except for the Excluded Assets as described in Section 1.03, all
of such assets and properties being hereinafter collectively referred to as the
“Purchased Assets”; (b) assume all of the liabilities set forth all of the
liabilities of Sellers as specifically set forth in Section 3.01 hereof and on
Schedule 1.01 hereto.

          1.02     List of Assets. Except as expressly provided in Section 1.03
hereof, the Purchased Assets shall include, without limitation, all of the
Sellers rights, title and interests in and to:

           (a)        

cash and cash equivalents in excess of $19,955.00 (the “Retained Cash”);

    (b)     

all receivables (including all trade receivables);

    (c)     

all inventory (including raw materials, work-in process and finished goods) and
packaging and other supplies;

    (d)     

prepaid licenses and permits relating to the Business and/or the Purchased
Assets;

    (e)     

miscellaneous deposits and prepaid expenses;

    (f)     

advances to suppliers;

    (g)     

machinery and equipment;

    (h)     

autos and trucks;

    (i)     

office furniture and fixtures;

 

- 2 -

--------------------------------------------------------------------------------



           (j)     

goodwill of the Business;

    (k)     

all Rights (as defined in Section 5.l4) including, but not limited to, all
trademarks, trade names, service marks and service names, including Monarch, and
Monarch Hunting Products;

    (l)     

all rights and privileges under and pursuant to the Assumed Contracts (as
defined in Section 3.01);

    (m)     

all claims against third parties relating to items included in the Purchase
Assets, including, without limitation, unliquidated rights under manufacturer’s
and ven- dor’s warranties;

    (n)     

all customer lists, supplier lists, production records and other records
relating to the Business;

    (o)     

all computer hardware and software;

    (p)     

rights to any and all advertising materials, including radio or television ads,
jin- gles or other promotional media;

    (q)     

prepaid insurance; and

    (r)      

internet websites and domain names.

          1.03    Excluded Assets. The Purchased Assets shall not include:

           (a)       

the Retained Cash;

    (b)     

any amounts due from Nachlinger;

    (c)     

all real estate;

    (d)     

Sellers’ accounting and tax records and files;

    (e)     

Sellers incorporation data, corporate seals, stock records, minutes of meetings
of Sellers’ Boards of Directors and shareholders; and

 

- 3 -

--------------------------------------------------------------------------------



 

           (f)        
any contracts and leases to which the Sellers are a party, except Assumed
Contracts.

          1.04    Instruments of Transfer. On the Closing Date, the Sellers
shall deliver, or cause to be delivered, to the Buyer (a) duly executed
instruments of transfer and assignment, including, without limitation, bills of
sale and assignments in form and substance reasonably satisfactory to the Buyer
and its counsel, sufficient to vest in the Buyer valid title to all of the
Sellers right, title and interest in and to the Purchased Assets, free and clear
of all mortgages, claims, liens, charges or encumbrances of any kind or nature
whatsoever, and (b) a check in the amount of all cash and cash equivalents
included in the Purchased Assets (excludes cash balance as of August 31, 2008).

          2.        Purchase Price.

          2.01    Purchase Price. The aggregate price to be paid by the Buyer
(the “Purchase Price”) for and in consideration of the sale and transfer of the
Purchased Assets as provided herein and for the covenant not to compete set
forth in Section 7.01 hereof (the “Covenant Not To Compete”) shall be
$1,000,000.

          2.02    Allocation of Purchase Price.

          (a)       The Purchase Price shall be allocated on the Closing Date
(or within 30 days thereafter) to the Covenant Not To Compete and among the
Purchased Assets in accordance with an allocation schedule to be prepared by the
Buyer and consented to by the Sellers, which consent shall not be unreasonably
withheld. Such allocation schedule shall be prepared in accordance with Section
1060 of the Internal Revenue Code of 1986, as amended.

          (b)       In connection with a determination of the allocation
schedule contemplated in Section 2.02(a) above, the parties shall cooperate with
each other and provide such information

- 4 -

--------------------------------------------------------------------------------



as any of them shall reasonably request. The parties shall each report the
federal, state and local and other tax consequences of the purchase and sale
contemplated hereby (including the filing of IRS Forms 8594) in a manner
consistent with such allocation schedule and shall not make any inconsistent
written statement or take any inconsistent position on any tax returns during
the course of any IRS or other tax audit, for any financial or regulatory
purpose, in any litigation or investigation or otherwise.

          (c)       Each party shall promptly notify the other party if it
receives notice that the IRS proposes any allocation different from the
allocation agreed upon in accordance with this Section 2.02.

          2.03    Payment of Purchase Price. Within five business days of the
execution of this Agreement, the Buyer shall deposit the sum of $900,000.00 (the
“Escrow Amount”) to Wood-haven Bank (the “Escrow Agent”) to be held in escrow
pursuant to the terms and conditions of the Escrow Agreement, substantially in
the form annexed hereto as Exhibit A. On the Closing Date, the Buyer shall
authorize the release to the Sellers of the Escrow Amount plus any earnings
thereon (the “Escrow Earnings”) not previously paid to the Sellers, and shall
deliver the balance of the Purchase Price, $100,000.00, to the Sellers by
certified or bank check payable to the Sellers or by wire transfer to an account
designated by the Sellers.

          2.04    Retroactive Economic Effect to Transfer of Assets. As part of
the inducement for the parties hereto to enter into this Agreement, the Sellers
and the Buyer agree to give, to the extent herein provided, economic effect to
the sale and transfer of the Purchased Assets as of the opening of business on
September 1, 2008, by providing for an adjustment in the Purchase Price as
follows:

- 5 -

--------------------------------------------------------------------------------



          (a)       From and after September 1, 2008, through and including
December 31, 2008 (the “Operating Period”), Nachlinger and the Sellers shall
operate the Business consistent with past practice for the benefit and account
of the Buyer and in connection therewith.

          (b)       On or before January 31, 2009, the Sellers shall pay to the
Buyer an amount equal to their aggregate pre-tax net operating income, or the
Buyer shall so pay to the Sellers, an amount equal to their aggregate pre-tax
net operating loss, in either case as may result from the Seller’s conduct of
the Business during the Operating Period consistent with past practice. For
purposes of this Section 2.04, the Seller’s aggregate pre-tax net operating
income or loss shall be determined in accordance with Sellers’ usual accounting
procedures for determining their net income consistently applied except that (i)
the Seller’s rent expense shall be deemed to be $7,800 per month or $31,200 in
the aggregate and (ii) Nachlinger’s salary may not exceed $6,500 per month or
$26,000 in the aggregate..

          (c)       For and in consideration of the foregoing, on the earlier of
(i) the Closing Date or (ii) January 15, 2009, the Buyer shall instruct the
Escrow Agent to pay the interest earned on the Escrow Amount to the Sellers.

          3.        Post-Closing Obligations.

          3.01    Assumption.

          (a)       Upon the transfer of the Purchased Assets to Buyer on the
Closing Date, Buyer shall (except as may otherwise be specifically agreed to in
any other provision of this Agreement) assume and agree to timely and fully pay,
perform and discharge those obligations and liabilities of Sellers (the “Assumed
Liabilities”) (i) incurred by the Sellers on or after September 1, 2008;
provided that such obligations and liabilities are reasonable in light of the
conduct of the Business prior to September 1, 2008 or such obligations or
liabilities that have been approved in

- 6 -

--------------------------------------------------------------------------------



advance by the Buyer and (ii) arising from and after the Closing Date under
those Contracts set forth on Schedule 5.20 which are marked with an asterisk
(the “Assumed Contracts”).

          (b)       Except as specifically set forth in this Agreement, Buyer
shall not and does not assume any liability or obligation of Seller.

          3.02    Endorsement of Checks. The Sellers hereby agree that any check
received by the Buyer on or after the Closing Date as payment on account of any
trade account receivable constituting a part of the Purchased Assets, which
check is payable to a Seller, may be endorsed by Buyer for its own account.

          4.        Closing.

          4.01    Closing. The closing of the transactions to be effected
hereunder (the “Closing”) shall be held at the offices of UPG at 10:00 A.M.
Dallas, Texas time on or before January 10, 2009, or at such other place or at
such other time as Buyer and Sellers may mutually agree (the “Closing Date”).

          5.        Representations and Warranties of Seller. Each of the
Sellers and Nachlinger, jointly and severally, represent and warrant to and
agrees with the Buyer as follows:

          5.01    Organization and Good Standing. Each Seller (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas; (ii) has full corporate power and authority to conduct
its business as now conducted and to own or lease and operate the assets and
properties now owned or leased and operated by it; and (iii) is duly qualified
to do business and is in good standing in each jurisdiction in which the nature
of its business or the character of its properties requires such qualification
except where the failure to be so qualified would not have a material adverse
effect on the Business or the Purchased Assets (a

- 7 -

--------------------------------------------------------------------------------



“Material Adverse Effect”). The jurisdictions in which each Seller is so
qualified are set forth on Schedule 5.01.

          5.02    Capitalization of Seller. All of the outstanding shares of
capital stock of each Seller are owned generally and of record by Nachlinger.

          5.03    Authority and Compliance. Each Seller has full corporate power
and authority to execute and deliver this Agreement. The consummation and
performance by each Seller of the transactions contemplated by this Agreement
have been duly and validly authorized by all necessary corporate actions
(including, without limitation, approval of the shareholders of such Seller).
This Agreement has been duly and validly executed and delivered on behalf of
each Seller and constitutes a valid obligation of such Seller, enforceable in
accordance with its terms, except to the extent that such enforceability may be
limited by applicable insolvency, bankruptcy, reorganization or similar laws
affecting the enforcement of creditors' rights generally and by general equity
principles. No consent, authorization or approval of, exemption by, or filing
with, any domestic governmental or administrative authority, or any court, is
required by either Seller or any of its shareholders to be obtained or made in
connection with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby.

          5.04    No Conflict. The performance of this Agreement and the
consummation of the transactions contemplated hereby will not result in a breach
or violation of any of the terms or provisions of, or constitute a default under
(i) any Assumed Contract or other agreement or instrument relating to the
Purchased Assets (subject to obtaining any consents required to assign the
Assumed Contracts); (ii) the articles of incorporation or by-laws of either
Seller; or (iii) any law, order, rule, regulation, writ, injunction or decree
applicable to either Seller.

- 8 -

--------------------------------------------------------------------------------



          5.05    Compliance with Law; Environmental.

          (a)       Sellers’ operation of the Business and use and occupancy of
the Purchased Assets are in compliance with all, and not in violation of any,
and neither Sellers nor Nachlinger has received any claim or notice that such
operation or use and occupancy is in violation of any, applicable law or
ordinance, or any order, rule or regulation of any governmental agency or body
to which the Sellers, the Business or the Purchased Assets are subject (except
where the failure to be in compliance does not have a Material Adverse Effect);
nor have the Sellers failed to obtain or to adhere to the requirements of any
government license, permit or authorization necessary to the ownership of the
Purchased Assets or to the conduct of the Business (except where such failure
does not have a Material Adverse Effect). All governmental permits, licenses and
authorizations which have been obtained in connection with the operation of the
Business or the use of the Purchased Assets are set forth in Schedule 5.05.

          (b)       The operations of Sellers for all prior periods and through
Closing have (i) complied in all material respects with all Environmental Laws
(as defined in Section 5.05(c) below), except where the failure to be in
compliance does not have a Material Adverse Effect; (ii) not been subject to any
judicial or administrative proceeding alleging the violation of any
Environmental Laws; and (iii) not been the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Substances (as defined in Section 5.05(c) below) into
the environment. None of the operations of the Sellers involves the generation,
manufacture, refining, transportation, treatment, storage, handling or disposal
of any Hazardous Substances. The Sellers have not shipped any Hazardous
Substances for treatment, storage or disposal at any other site or facility,
except in compliance with all Envi-

- 9 -

--------------------------------------------------------------------------------



ronmental Laws. There are no underground storage tanks on any property on or in
which the Business is conducted.

          (c)       For purposes of this Agreement, “Hazardous Substance” means
hazardous waste, toxic substances, polychlorinated biphenyls, friable asbestos
or asbestos containing materials and also includes, but is not limited to
substances defined as “hazardous substances” or “toxic substances” in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, 42 U.S.C Sec. 9061, et seq. (“CERCLA”), the Hazardous Materials
Transportation Act, 49 U.S.C. Sec. 6901, et seq. (“HMTA”), and any applicable
state statutes. For purposes of this Agreement, “Environment Laws” means the
following laws or acts or any other federal state or local laws relating to
pollution or protection of the environment: CERCLA; HMTA; the Resource
Conservation and Recovery Act, 42 U.S.C Sec 6901, et AIL; the Toxic Substances
Control Act, 15 U.S.C Sec 2601, et seq.; the Federal Water Pollution Control
Act, 33 U.S.C. Sec. 1251, et seq; the Safe Drinking Water Act, 42 U.S.C Sec.
300f, et seq.; and the Clean Air Act 42, U.S.C Sec 7401, et seq.

          5.06    Products. Schedule 5.06 contains a list of all products
manufactured or sold by Sellers in the operation of the Business. None of the
products manufactured or sold by the Sellers has in the past five years been
recalled by Sellers or, to the best of Sellers’ actual knowledge, by any
distributor, dealer or other independent agent.

          5.07    Financial Information. Schedule 5.07 contains financial
information regarding the Sellers. Such financial information is true, complete
and correct and fairly presents in all material respects the financial position
of the Sellers at December 31, 2006 and 2007 and July 31, 2008 and the results
of operations for the years and period then ended.

- 10 -

--------------------------------------------------------------------------------



          5.08    Books and Records. The books of account and other financial
records of Sellers are complete and correct in all material respects and are
maintained in accordance with good business practices, and accurately reflect
the basis for the preparation of the financial information set forth on Schedule
5.07.

          5.09    Accounts Receivable. All accounts receivable constituting
Purchased Assets arose and/or will arise from bona fide transactions in the
ordinary course of business. All trade accounts receivable are by their terms
generally due within thirty (30) days after being recorded on the books of the
Sellers. All accounts receivable constituting Purchased Assets are expected to
be collected in full within one hundred eighty (180) days after Closing.

          5.10   Inventory. All inventory constituting Purchased Assets will be
merchantable and of a quality and quantity usable or salable in the ordinary
course of business. All inventory is located at the locations set forth on
Schedule 5.10.

          5.11   Assets and Properties. Sellers have valid title to all personal
property included in the Purchased Assets, free and clear of all liens, pledges,
mortgages, security interests, conditional sales contracts and other
encumbrances or any kind or nature.

          5.12   Condition of Purchased Assets. All machinery, tools, equipment
and other tangible personal property included in the Purchased Assets are in
good operating condition and repair in all material respects and are usable in
the ordinary course of the Business.

          5.13   Real Property. Nachlinger is the legal and beneficial owner of
the real property listed on Schedule 5.13 (the “Property”) and has full power
and authority to enter into a lease for the Property substantially in the form
of Exhibit __ annexed hereto (the “Lease”). The Property is free and clear of
all tenancies, licenses and other rights to occupancy and is suitable and
adequate for the conduct of the Business as presently conducted.

- 11 -

--------------------------------------------------------------------------------



          5.14   Patents, Trademarks, Copyrights, Etc. Schedule 5.14 contains a
complete and correct list of all patents, patent rights, patent applications,
licenses, shop rights, trademarks, trademark applications, trade names,
copyrights and similar rights currently used in the Business (collectively
“Rights”), indicating the registered owner, the registration number, and the
expiration date thereof. Sellers own or validly license all Rights and other
proprietary information used in the conduct of the Business as currently being
conducted; the conduct of the Business as currently operated does not conflict
with valid rights of others in any way, nor has any material use been made of
the Rights, except by the Sellers or by other entities duly licensed to use the
same under agreements set forth in Schedule 5.14.

          5.15   Insurance. Schedule 5.15 contains a summary description of all
policies or binders of fire, liability, product liability, vehicular, title and
other insurance held by or on behalf of the Sellers and relating to the Business
or any of the Purchased Assets. The policies and binders summarized in Schedule
5.15 are in full force and effect.

          5.16   Legal Proceedings. Etc. Except as set forth on Schedule 5.16,
there are no claims, actions, suits, proceedings, arbitrations or
investigations, either administrative or judicial, pending or, to the best of
Sellers’ actual knowledge, threatened by, or against, the Sellers or any of the
Purchased Assets, or specifically relating to the transactions contemplated by
this Agreement, at law or in equity or otherwise, before or by any court or
governmental agency or body, domestic or foreign, or before an arbitrator of any
kind.

          5.17   Taxes and Tax Returns. Sellers have duly made all deposits
required by law to be made with respect to employees' withholding taxes. Sellers
have duly filed with all appropriate governmental agencies and bodies, whether
federal, state or local, all income, sales, license, franchise, excise, gross
receipts, employment and payroll-related and real and personal property

- 12 -

--------------------------------------------------------------------------------



tax returns and all other tax returns which were required to be filed, all of
which properly reflect the taxes owed by them for the periods covered thereby
and, to the extent due, Sellers have paid all taxes shown to be due on such
returns. With respect to sales of goods by the Sellers, the Sellers’ records
properly reflect the basis for not collecting sales and/or use taxes with
respect to those sales on which such taxes were not collected. Schedule 5.17
sets forth a list of all jurisdictions with respect to which the Sellers file
tax returns with respect to the Business.

          5.18   Customers: Suppliers: Adverse Conditions.

          (a)      Except as set forth on Schedule 5.18(a), (i) there has not,
since January 1, 2008, been any termination or cancellation of the business
relationship of either Seller with any of the major customers or major suppliers
of the Business; and (ii) there does not exist any facts or circumstances
(except for general economic conditions affecting businesses generally) which
have adversely affected or will adversely affect the Business with such major
customers or major suppliers or which have prevented or will prevent such
Business from being carried on after the Closing Date in essentially the same
manner as is currently carried on.

          (b)      Section 5.18(b) sets forth a complete list of all of the
customers of the Business and the volume of sales to each such customer in the
years 2006 and 2007 and in the seven month period ended July 31, 2008.

          (c)       Section 5.18(c), a complete list of all of the suppliers of
the Business and the volume of purchases from such suppliers in the years 2006
and 2007 and in the seven month period ended July 31, 2008.

          5.19   [INTENTIONALLY OMITTED]

          5.20   Contracts and Commitments.

          (a)       Except as listed and described on Schedule 5.20, the Sellers
are not a party to any:

- 13 -

--------------------------------------------------------------------------------



                    (i)      Contract (as defined below) with any employee or
consultant (including, without limitation, any employment agreement);

                    (ii)     Contract for the future purchase of, or payment
for, supplies or products involving payment by the Sellers of in excess of
$5,000 or for the performance of services by a third party involving payment by
the Seller in excess of $5,000;

                    (iii)    Contract to sell or supply products or to perform
services involving receipt by the Sellers of an amount in excess of $5,000;

                    (iv)    Representative, sales agency or distribution
agreement, contract or commitment, not terminable by the Sellers on thirty (30)
days notice or less without cost or liability in excess of $5,000 for any such
agreement, contract or commitment;

                    (v)     Lease under which either Seller is either the lessor
or lessee relating to personal property and involving annual payments by or to
such Seller in excess of $10,000;

                    (vi)     Factoring agreement or agreement for the assignment
of receivables or inventory,

                    (vii)    Advertising agreement;

                    (viii)   Contract for any capital expenditure involving
future payments, which, together with future payments under all other existing
Contracts for all capital projects, are in excess of $10,000;

                    (ix)    Contract limiting or restraining in any respect
either Seller from engaging or competing in any lines of business or with any
person;

                    (x)     Contract with any labor union; and

- 14 -

--------------------------------------------------------------------------------



                    (xi)    Any other Contract (x) wherein the amount of
payments to be made by either Seller thereunder exceeds $10,000 or (y) which is
not cancelable by such Seller without penalty on no more than thirty (30) days
notice.

As used in this Agreement, the term “Contract” includes any mortgage, indenture,
agreement, contract, commitment or lease.

          (b)      With respect to each of those Assumed Contracts listed on
Schedule 5.20, to the best of Sellers’ actual knowledge: (i) the Sellers are in
compliance with the provisions thereof; (ii) no party is in default in the
performance, observance or fulfillment of any material obligation, covenant or
condition contained therein; and (iii) no event has occurred which with or
without the giving of notice or lapse of time, or both, would constitute a
default thereunder by the Sellers.

          5.21    Employees.

          (a)      Set forth on Schedule 5.21(a) is a complete and accurate list
of the names, social security numbers, dates of hire, dates of birth, sex,
annual wages or hourly wage rates, as the case may be, spouses, dependents and
job descriptions of all present employees of the Sellers who are in active
employment on the date hereof (the “Employees”). An Employee shall be considered
“in active employment” if he or she performs services or is on vacation or
authorized leave on the date hereof.

          (b)       Schedule 5.21(b) sets forth a complete list of all benefits
to which any of the Employees set forth on Schedule 5.21(a) are entitled,
including, without limitation, any vacation, medical, life insurance and
severance benefits.

          5.22    Labor. The Sellers are in material compliance with all
applicable laws respecting employment and employment practices, terms and
conditions of employment, occupational

- 15 -

--------------------------------------------------------------------------------



safety and health, and wages and hours and the Sellers have not received any
written notice that either one of them has failed to comply in any respect with
any such laws. The Sellers are not engaged in any unfair labor practice. There
is no unfair labor practice complaint against either Seller pending before the
National Labor Relations Board or, to the best of the Sellers’ actual knowledge,
threatened. There is no labor strike, dispute, slowdown or stoppage, actual,
pending or, to the best of Seller’s actual knowledge, threatened, against or
affecting Seller. Neither Seller is a party to any collective bargaining
agreement with any union or other representative of employees and no question
concerning representation exists with regard to any group of employees of the
Sellers.

          5.23    [INTENTIONALLY OMITTED]

          5.24    Warranties. All of Sellers’ standard warranties and service
policies covering its products and services which are in force as of the date
hereof are set forth in Schedule 5.24.

          5.25    Assets Being Transferred. The Purchased Assets being conveyed
hereunder constitute such assets (except for working capital) as are necessary
to permit the Buyer to continue the Business in a manner substantially similar
to the manner in which Seller is operating the Business on the date hereof.

          5.26    Finder. There is no firm, corporation, agency or other entity
or person that is entitled to a finder's fee or any type of brokerage commission
in relation to or in connection with the transactions contemplated by this
Agreement as a result of any agreement or understanding with Nachlinger or
either Seller or any of their respective directors, officers, employees or
shareholders.

          5.27    Full Disclosure. No representation or warranty by the Sellers
in this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state any

- 16 -

--------------------------------------------------------------------------------



material fact necessary to make any statement herein or therein not materially
misleading. The parties agree that any item disclosed in any Schedule to this
Agreement shall be deemed to have been disclosed on all Schedules to this
Agreement wherein such disclosure may have been required.

          6.        Representations and Warranties of Buyer. The Buyer hereby
represents and warrants to Sellers as follows:

          6.01    Organization and Good Standing. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Texas, with full corporate power and authority to conduct its business as now
conducted and to own or lease and operate the assets and properties now owned or
leased and operated by it. The Buyer has, or will have, at Closing the full
corporate power and authority to conduct the Business as now conducted by the
Sellers and to own or lease and operate the Purchased Assets. Buyer is, or will
be, within fifteen (15) days after the Closing Date duly qualified to do
business and in good standing in each jurisdiction set forth on Schedule 5.01.

          6.02    Authority and Compliance. The Buyer has full corporate power
and authority to execute and deliver this Agreement. The consummation and
performance by the Buyer of the transactions contemplated by this Agreement have
been duly and validly authorized by all necessary corporate and other
proceedings. This Agreement has been duly and validly executed and delivered on
behalf of the Buyer and constitutes a valid obligation of the Buyer, enforceable
in accordance with its terms, except to the extent that such enforceability may
be limited by applicable insolvency, bankruptcy, reorganization or similar laws
affecting the enforcement of creditors' rights generally and by general equity
principles. No consent, authorization or approval of, exemption by, or filing
with, any domestic governmental or administrative authority, or any

- 17 -

--------------------------------------------------------------------------------



court, is required to be obtained or made by Buyer in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.

          6.03    No Conflict. The performance of this Agreement and the
consummation of the transactions herein contemplated will not result in a breach
or violation of any of the terms or provisions of, or constitute a default under
(i) any contract or other agreement or instrument to which the Buyer is a party
or by which the Buyer or any of its properties or assets is bound; (ii) the
certificate of incorporation or by-laws of the Buyer; or (iii) any law, order,
rule, regulation, writ, injunction or decree applicable to the Buyer.

          6.04    Finder. There is no firm, corporation, agency or other entity
or person that is entitled to a finder's fee or any type of brokerage commission
in relation to or in connection with the transactions contemplated by this
Agreement as a result of any agreement or understanding with the Buyer or any of
its directors, officers, or employees.

          6.05    Full Disclosure. No representation or warranty by the Buyer in
this Agreement contains or will contain any untrue statement of a material fact
or omits or will omit to state any material fact necessary to make any statement
herein or therein not materially misleading.

          7.        Covenants.

          7.01    Covenant Not to Compete. For a period of five (5) years from
and after the Closing Date, neither Nachlinger nor any Seller nor any affiliate
of Nachlinger or any Seller will, in the States of Texas, Oklahoma or Arkansas,
compete with the Business as now conducted; and, in particular, neither
Nachlinger nor any Seller nor any affiliate of Nachlinger or either Seller will
not: (A) solicit or deal with any supplier of the Business; (B) solicit or deal
with any customer of the Business; (C) hire away, interfere with or attempt to
hire away any Employee of the Business; or (D) directly or indirectly, own,
manage, operate, finance, join, control or participate

- 18 -

--------------------------------------------------------------------------------



in the ownership, management, operation, financing or control of, or be
connected as a director, officer, employee, partner, consultant or agent with,
any business in competition with the Business. In the event that the provisions
of this Section 7.01 should ever be deemed to exceed the time or geographic
limitations or any other limitations permitted by applicable laws, then such
provisions shall be deemed reformed to the maximum permitted by applicable laws.
Nachlinger and the Sellers specifically acknowledge and agree that (x) the
foregoing covenant is an essential element of this Agreement and that, but for
the agreement of Nachlinger and the Sellers to comply with such covenant, the
Buyer would not have entered into this Agreement; (y) the remedy at law for any
breach of the foregoing covenant will be inadequate; and (z) the Buyer, in
addition to any other relief available to it, shall be entitled to temporary and
permanent injunctive relief in the event any of Nachlinger, either Seller or any
affiliate of Nachlinger or either Seller violates the provisions of this Section
7.01.

          7.02    Consents. Seller shall use its reasonable efforts to obtain
such approvals and/or consents as shall not have been obtained by the Closing
Date as may be required to transfer the Assumed Contracts to the Buyer. The
Buyer shall, as requested, give its reasonable cooperation to the Sellers in
connection with the Sellers’ efforts to obtain all such approvals and/or
consents.

          7.03    Agreement Regarding Confidentiality. Except as required by law
after reasonable notice to the Buyer, Nachlinger and the Sellers shall not (and
shall exercise such control and influence as they are in a position to exercise,
to cause their affiliates, directors, officers, employees, representatives, and
agents not to), whether before or after the Closing, disclose to any person or
entity any trade secret, formula, process, know-how, business strategies or
plans, pricing, customers or customer lists, finances, costs, marketing plans,
or any other information relat-

- 19 -

--------------------------------------------------------------------------------



ing to the Purchased Assets or the Business that was not, prior to such
disclosure, a matter of public knowledge.

          7.04    Consulting. For the period beginning on the Closing Date and
ending on August 31, 2009, Nachlinger shall be available to consult with Buyer
with respect to the Business, and transfer his unique knowledge of the Business,
for up to 40 hours per week. In consideration thereof, Buyer hereby agrees that
it will pay Nachlinger at the rate of $450.00 per day for services rendered up
to a maximum of $6,500 per month.

          7.05.   Conduct of Business Until Closing Date. From and after the
date hereof until the Closing Date, the Sellers will:

          (a)       operate their business only in the usual, regular and
ordinary manner and, to the extent consistent with such operation, to (i)
preserve the present business organization intact, (ii) use their best efforts
to keep available the services of their present officers and significant
employees, and (iii) use their best efforts to preserve the present business
relationships with customers, suppliers, and others having business dealings
with the Sellers;

          (b)       maintain all properties necessary for the conduct of their
business in substantially the same condition as they now are (reasonable wear
and tear excepted) and maintain in full force and effect insurance with
responsible companies comparable in amount, scope and coverage to that in effect
on the date of this Agreement;

          (c)       maintain their books, records and accounts in the usual,
regular and ordinary manner on a basis consistent with prior periods;

          (d)       duly comply with all laws known to be applicable to them and
to the conduct of their business;

          (e)       perform all of their material obligations without default;

- 20 -

--------------------------------------------------------------------------------



          (f)       neither (i) merge with or into, consolidate or otherwise
combine with, or acquire all or substantially all of the stock or assets of, any
other entity; (ii) sell, lease or otherwise transfer any significant part of
their assets other than in the ordinary course of business consistent with past
practice nor (iii) change the character of their business;

          (g)       neither declare, pay or make any dividend or other
distribution or payment in respect of the outstanding shares of capital stock of
any of the Sellers, nor purchase, redeem or otherwise acquire any shares of
capital stock of any of the Sellers;

          (h)       neither (i) encumber, mortgage, or subject to lien any of
their properties or assets; (ii) convey, transfer or acquire any material asset
or property other than in the ordinary course of business consistent with past
practice; nor (iii) enter into any contract or undertaking relating to, or pay
or promise to pay, any bonus, profit-sharing, or special compensation to any
employee or make any increase in the compensation payable or to become payable
to any employee other than in the ordinary course of business consistent with
past practice; and

          (i)        neither incur any indebtedness for borrowed money nor
modify, change or terminate any of the Contracts disclosed on any Schedule to
this Agreement, other than in the ordinary course of business.

          8.        Conditions Precedent to the Obligations of Buyer. The
obligations of the Buyer pursuant to this Agreement are subject to the
satisfaction at the Closing of each of the following conditions; provided,
however, that the Buyer may, in its sole discretion, waive any of such
conditions and proceed with the transactions contemplated hereby.

          8.01    Accuracy of Representations and Warranties. The
representations and warranties of Nachlinger and the Sellers contained in this
Agreement or any other document delivered

- 21 -

--------------------------------------------------------------------------------



to the Buyer at the Closing in connection with this Agreement shall be true in
all material respects on and as of the Closing Date, as if made on and as of the
Closing Date.

          8.02    Performance of Agreements. Each of Nachlinger and the Sellers
shall have performed and complied with all covenants, obligations and agreements
to be performed or complied with by it on or before the Closing Date pursuant to
this Agreement.

          8.03    Litigation, Etc. No claim, action, suit, proceeding,
arbitration, hearing or notice of hearing shall be pending (and no action or
investigation by any governmental authority shall be threatened) which seeks to
enjoin or prevent the consummation of the transactions contemplated by this
Agreement.

          8.04    Officer's Certificate. The Buyer shall have received a
certificate from Nachlin-ger and from a senior executive officer of each of the
Sellers, dated the Closing Date, certifying as to the fulfillment of the
conditions set forth in Sections 8.01, 8.02 and 8.03 hereof.

          8.05    Approvals; Consents. The Sellers shall have obtained all
approvals and/or consents required to transfer the Assumed Contracts to the
Buyer.

          8.06    Actions, Proceedings, Etc. All actions, proceedings,
instruments and documents required to carry out the transactions contemplated by
this Agreement and all other related legal matters shall have been taken,
prepared and completed in a manner reasonably satisfactory to the Buyer and its
counsel; and the Buyer shall have been furnished with such other instruments and
documents as it shall have reasonably requested.

          8.07    No Material Adverse Change. Between the date hereof and the
Closing Date (i) there shall not have occurred any changes in the Business which
in the aggregate are materially adverse; or (ii) Buyer shall not have learned of
any facts which, in its reasonable judgment, it believes are materially adverse
to the Business or the Purchased Assets.

- 22 -

--------------------------------------------------------------------------------



          8.08    Leases. Nachlinger shall have executed and delivered the Lease
to the Buyer or assignee.

          9.        Conditions Precedent to the Obligations of the Sellers. The
obligations of the Sellers under this Agreement are subject to the satisfaction
at the Closing of the following conditions; provided, however, that the Sellers
may, in its sole discretion, waive any of such conditions and proceed with the
transactions contemplated hereby.

          9.01    Accuracy of Representations and Warranties. The
representations and warranties of the Buyer contained in this Agreement or any
other document delivered by the Buyer to the Sellers at the Closing in
connection with this Agreement shall be true in all material respects on and as
of the Closing Date, as if made on and as of the Closing Date.

          9.02    Performance of Agreements. Buyer shall have performed and
complied with all covenants, obligations and agreements to be performed or
complied with by it on or before the Closing Date pursuant to this Agreement.

          9.03    Litigation, Etc. No claim, action, suit, proceeding,
arbitration, hearing or notice of hearing shall be pending (and no action or
investigation by any governmental authority shall be threatened) which seeks to
enjoin or prevent the consummation of the transactions contemplated by this
Agreement.

          9.04    Officer’s Certificate. The Sellers shall have received a
certificate of a senior executive officer of the Buyer, dated the Closing Date,
certifying as to the fulfillment of the conditions set forth in Sections 9.01,
9.02 and 9.03 hereof.

          9.05    Actions, Proceedings, Etc. All actions, proceedings,
instruments and documents required to carry out the transactions contemplated by
this Agreement and all other related legal matters shall have been taken,
prepared and completed in a manner reasonably satisfactory to the

- 23 -

--------------------------------------------------------------------------------



Sellers and their counsel; and the Sellers shall have been furnished with such
other instruments and documents as they shall have reasonably requested.

          9.06    Leases. Buyer or assignee shall have executed and delivered to
the Lease to Nachlinger.

          10.      Indemnification.

          10.01  Indemnification by Buyer. The Buyer hereby covenants and agrees
with the Sellers that it shall reimburse and indemnify the Sellers and their
successors and assigns (individually an “Indemnified Party”) and hold them
harmless from, against and in respect of any and all costs, losses, claims,
liabilities, fines, penalties, damages and expenses (including interest which
may be imposed in connection therewith and court costs and reasonable fees and
disbursements of counsel) incurred by any of them due to, arising out of, or in
connection with (i) a breach of any of the representations, warranties,
covenants or agreements made by Buyer in this Agreement; (ii) Buyer's failure to
timely and fully honor, discharge, pay or fulfill any Assumed Liability; (iii)
any warranty, product liability or other claim relating to any products
manufactured and sold by the Buyer after the Closing Date; (iv) the operation of
the Business from and after the Closing Date; and (v) any tax liability of the
Buyer (each a “Claim”).

          10.02  Indemnification by Nachlinger and the Sellers. Nachlinger and
each of the Sellers, jointly and severally, hereby covenants and agrees with
Buyer that it shall reimburse and indemnify the Buyer and its successors and
assigns (also individually an “Indemnified Party”) and hold them harmless from,
against and in respect of any and all costs, losses, claims, liabilities, fines,
penalties, damages and expenses (including interest which may be imposed in
connection therewith and court costs and reasonable fees and disbursements of
counsel) incurred by any of them due to, arising out of, or in connection with
(i) a breach of any of the representations,

- 24 -

--------------------------------------------------------------------------------



warranties, covenants or agreements made by Nachlinger and/or the Sellers in
this Agreement; and (ii) the failure of either Seller to discharge any liability
or obligation of the Sellers that is not an Assumed Liability (also each a
“Claim”).

          10.03  Right to Defend, Etc.

          (a)       If the facts giving rise to any such indemnification shall
involve any actual Claim or demand by any third party against an Indemnified
Party, the indemnifying party shall be entitled to notice of and entitled to
defend or prosecute such Claim at its expense and through counsel of its own
choosing if it advises the Indemnified Party in writing of its intention to do
so within thirty (30) days after notice of such Claim has been given to the
indemnifying party (without prejudice to the right of any Indemnified Party to
participate at its expense through counsel of its own choosing). Such
Indemnified Party shall cooperate in the defense and/or settlement of such
Claim, but shall be entitled to be reimbursed for all costs and expenses
incurred by it in connection therewith. No settlement of any Claim may be made
without the consent of the indemnifying party, which consent may not be
unreasonably withheld; provided, however, that if such indemnifying party has
been offered the opportunity to defend such Claim and has elected not to do so
then settlement may be made without the consent of the indemnifying party.

          (b)      Notwithstanding Section 10.03(a) hereof, if, in the
reasonable opinion of the Buyer, any Claim involves an issue or matter which
could have a materially adverse effect on the business, operations, assets or
prospects of the Buyer, then, and in such event, the Buyer shall have the right
to control the defense or settlement of any such Claim. If the Buyer should so
elect to exercise such right, the Buyer shall pay the legal expenses associated
with such defense and the indemnifying party shall have the right at its sole
expense to participate in, but not con-

- 25 -

--------------------------------------------------------------------------------



trol, the defense or settlement of such Claim. No settlement of any such Claim
may be made without the consent of the indemnifying party, which consent may not
be unreasonably withheld.

          11.      General Provisions.

          11.01  Survival of Representations, Warranties, Covenants, and
Agreements. The representations, warranties, covenants and agreements contained
in this Agreement shall survive the execution of this Agreement and the closing
of the transactions contemplated hereby for a period of three (3) years;
provided, however, that any representations, warranties, covenants and
agreements contained herein which specifically set forth longer time periods of
effectiveness shall survive for the periods indicated therein. If any claim for
indemnity has been timely made but has not been resolved by the parties prior to
the expiration of the applicable time period of survival then, and in such
event, such claim shall survive until finally resolved.

          11.02  Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expense.

          11.03  Notices. All notices, requests, demands and other
communications which are required to be or may be given under this Agreement to
any party to any of the other parties shall be in writing and shall be deemed to
have been duly given when (a) delivered in person, the day following dispatch by
an overnight courier service (such as Federal Express or UPS, etc.) or (c) five
(5) days after dispatch by certified or registered first class mail, postage
prepaid, return receipt requested, to the party to whom the same is so given or
made:

          If to the Buyer

               addressed to:                         Universal Power Group, Inc.
      1720 Hayden Road      
Carrolton, Texas 75006
      Attn: Mr. Ian Edmonds, Chief Operating Officer


- 26 -

--------------------------------------------------------------------------------



           with a copy to:   Morse, Zelnick, Rose & Lander, LLP       405 Park
Avenue, Suite 1401       New York, New York 10022       Attn: Joel J.
Goldschmidt, Esq.     If to the Sellers or Nachlinger      addressed to:      
                  James R. Nachlinger       2900 Mistletoe Ct.       Arlington,
Texas 76013


          11.04  Assignability and Amendments. This Agreement shall be
assignable by Buyer. This Agreement cannot be altered or otherwise amended
except pursuant to an instrument in writing signed by each of the parties.

          11.05  Entire Agreement. This Agreement and the Exhibits and Schedules
which are a part hereof and the other writings and agreements specifically
identified herein contain the entire agreement between the parties with respect
to the transactions contemplated herein and supersede all previous written or
oral negotiations, commitments and understandings.

          11.06  Waivers, Remedies. Any condition to the performance of any
party hereto which legally may be waived on or prior to the Closing Date may be
waived by the party entitled to the benefit thereof. Any waiver must be in
writing and signed by the party to be bound thereby. A waiver of any of the
terms or conditions of this Agreement shall not in any way affect, limit or
waive a party's rights under any other term or condition of this Agreement. All
remedies under this Agreement shall be cumulative and not alternative.

          11.07  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

- 27 -

--------------------------------------------------------------------------------



          11.08  Headings. All headings (including, without limitation, Article
headings and Section titles) are inserted for convenience of reference only and
shall not affect the meaning or interpretation of any such provisions or of this
Agreement, taken as an entirety.

          11.09  Severability. If and to the extent that any court of competent
jurisdiction holds any provision (or any part thereof) of this Agreement to be
invalid or unenforceable, such holding shall in no way affect the validity of
the remainder of this Agreement.

          11.10  No Third Party Beneficiaries. Nothing contained in this
Agreement shall be deemed to confer rights on any person or to indicate that
this Agreement has been entered into for the benefit of any person, other than
the parties hereto.

          11.11  Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas without regard to
conflicts of laws provisions.

          11.12  Binding Effects. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, legal
representatives and assigns.

          11.13  Further Assurances. At any time after the Closing Date, each
party shall upon request of another party, execute, acknowledge and deliver all
such further and other assurances and documents, and will take such action
consistent with the terms of this Agreement, as may be reasonably requested to
carry out the transactions contemplated herein and to permit each party to enjoy
its rights and benefits hereunder.

          11.14  Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event of ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if it was drafted jointly by the parties and no presumption shall arise
favoring or disfavoring any party hereto by virtue of the authorship of this
Agreement.

- 28 -

--------------------------------------------------------------------------------



          11.15  Legal Representation. Each party hereby acknowledges that they
are entitled to and have been afforded the opportunity to consult legal counsel
of their choice regarding the terms and conditions and legal effects of this
Agreement, as well as the advisability and propriety thereof. Each party hereby
further acknowledges that having so consulted with legal counsel of their
choosing or having chosen not to consult, hereby waives any right to such legal
representation or effective representation and any right to raise or rely upon
the lack of representation or effective representation in any future proceedings
or in connection with any future claim.

 

 

 

- 29 -

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

UNIVERSAL POWER GROUP, INC.   By: 
      /s/ Ian Edmonds
        Ian Edmonds, Executive Vice President         By:
     /s/ Roger Tannery
        Roger Tannery, Chief Financial Officer         SHANAH, INC.   By:
     /s/ James R. Nachlinger
        James R. Nachlinger, President         LONG KNIGHT, INC. (f/ka SILVER
SPUR, INC.)   By:
      /s/ Dick Nachlinger
        Dick Nachlinger, President           /s/ James R. Nachlinger James R.
Nachlinger


 

 

 

- 30 -

--------------------------------------------------------------------------------